Order entered August 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01058-CV

                SHARON D. LEWIS AND ALL OTHER OCCUPANTS OF
              608 MULBERRY LANE, DE SOTO, TEXAS 75115, Appellants

                                                V.

                               AH4R1 TX DFW, LLC, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01305-C

                                            ORDER
       Before the Court is appellants’ expedited and unopposed motion to release funds held as

bond. In the motion, appellants state that the trial court had set a supersedeas bond in the amount

of $1,100.00 to be paid monthly into the registry of the court. Appellant paid the funds for three

months, in the total amount of $3,300.00.       On July 9, 2013, appellee obtained a writ of

possession from the trial court and appellants have since vacated the premises. Appellants now

seek a return of the $3,300.00 paid into the registry of the court. Appellee does not oppose the

motion.

       We GRANT appellants’ motion to release funds held as bond. We ORDER John

Warren, Dallas County Clerk, to release to Sharon Lewis the $3,300.00 held in the registry of the
court less any required fees and/or costs. We further ORDER John Warren to provide this

Court, within fifteen days of the date of this order, with written verification of compliance

with this order.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to John Warren and all counsel of record.



                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE